DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-28-2021 has been entered.
 Response to Arguments
Applicant's arguments filed 5-28-2021 have been fully considered but they are not persuasive.            The rejection of claims 1-3, 5-11 and 13-14 and remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0359196) in view of in view of Onozaki et al. (US 2015/0171476) as stated below and because the examples only show using LiDFOP and the claims are not only drawn to LiDFOP but to two other salts.  Therefore the claims are not commensurate in scope.           The rejection of claims remains provisionally rejected on the ground of .           
Election/Restrictions
Applicant’s election of a lithium battery comprising a cathode comprising a nickel containing layered lithium transition metal oxide, Formula 28, LiNixCoyAlzO2, cited in claim 20 (now cancelled), an anode comprising and an electrolyte comprising a first lithium salt comprising LiPF6; a second lithium salt comprising formula 19, (LiDFOP) in EC/EMC/DEC and a bicyclic sulfate based compound comprising specifically Formula 6 cited in claim 10 where in Formula 1, A1=A2=A3=A4=CH2 which is a unsubstituted C1 alkylene group and further comprising FEC but does not further include a 3rd lithium salt cited in claim 17 in the reply filed on 9-25-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Wthdrawn claim 17 has been rejoined.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-25-2020.
Specification
The disclosure is objected to because of the following informalities: The specification in [0001] should state that U.S. Patent Application Serial No. 15/422,873 is now allowed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-3, 5-10, 13-14, 17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bicyclic sulfate based compound to be present in the amount of 0.4-3 weight percent based on the total weight of the organic electrolyte solution, does not reasonably provide enablement for any amount of the bicyclic sulfate based compound to be present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.          The specification in [0016 and 0075] and examples teaches using only this amount.          
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for adding 0.01-5 weight percent of a cyclic carbonate compound to the organic electrolytic solution, does not reasonably provide enablement for further including a cyclic carbonate compound in any amount.  The specification does not enable any person skilled in the art to which it make the invention commensurate in scope with these claims.           The specification in [0019 and 0084] and examples teaches using only this amount.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for adding a third lithium salt represented by Formulae 21-25 in the amount of 0.1-5 weight percent based on a total weight of the organic electrolytic solution, does not reasonably provide enablement for including a third lithium salt and any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.          The specification in [0089] and examples teaches using only this is amount.
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0359196) in view of in view of Onozaki et al. (US 2015/0171476).[teaching claimed Formula 6 cited in claim 10].  Kim et al. teaches on page 3, [0034], that the cyclic sulfate compound represented by Chemical Formula 1 may be contained at a content of 0.1-5.0 weight percent based on a total weight of the electrolyte [teaching claim 11]. Kim et al. teaches on page 3, [0036-0038], that the electrolyte may further contain one or 2 or more additives such as carbonate-based compound substituted with fluorine such as FEC, etc. can be present in an amount of 0.1-5 weight percent based on a total weight of the electrolyte [teaching claims 13-14].  Kim et al. teaches on page 4, [0041-0042], that the lithium salt may be one or two or more selected from LiPF6, LiBF4, LiB(C2O4)2, LiSbF6, LiAsF6, LiClO4, LiCF3SO3, LiN(CF3SO2)2, LiC4F9SO3, LiN(CFxF2x+1SO2)(CyF2y+1SO2), LiAlO2, LiAlCl4, LiN(SO2F)2 [LiFSI], etc. and at a concentration of 0.1-2.0 M. Kim et al. teaches on page 8, [0095], that the anode can comprise a carbon material. Kim et al. teaches on page 10-11, in Table 1, an electrolyte comprising 1.0 M LiPF6 in a mixed solvent of EC: nd lithium salt comprising LiDFOP in addition to the lithium salt comprising LiPF6 because Onozaki et al. teaches that adding a lithium salt composed of a specified complex provides an electrolyte solution which has a low reactivity and is excellent instability to prevent thermal runaway of a secondary battery and excellent also in battery properties such as cycle properties In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.1-3 weight percent of LiDFOP because Onozaki et al. teaches this is known and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, 13-14, 17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 15/422,873 (reference application). Although the claims at issue are not Application No. 15/422,873 claims in claim 17, a lithium battery comprising a cathode, an anode and an organic electrolyte solution is claimed in claim 1, claiming an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1 or Formula 16 in an amount of 0.01-10 weight percent. Application No. 15/422,873 claims in claim 18 where in the cathode includes a nickel containing layered lithium transition metal oxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-11, 13-14 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of copending Application No. 16/135,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,349 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 19) wherein content lithium transition metal oxide is about 60 more percent (claim 20), an anode comprising 50 weight percent or more, claim 1) of artificial graphite and (25-50 weight percent, claim 18) of natural graphite and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt (claim 16) an amount of 0.1-5 weight percent (claim 17); an organic solvent and a bicyclic sulfate based compound represented by Formula 1. 

Claims 1-3, 5-11, 13-14 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14 and 16,  and 23-25 of copending Application No. 16/135,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,420 claims a lithium battery comprising a cathode comprising a carbonaceous nanostructure and a layered lithium nickel containing transition metal oxide (claims 23-25), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1.            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-11, 13-14 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-17 of copending Application No. 16/135,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,301 claims in claim 1, a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide, an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-11, 13-14 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,371 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 22), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt (claim 16); an organic solvent; an oligomer compound and a bicyclic sulfate based compound represented by Formula 1.            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-11, 13-14 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/135,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,395 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 19), an anode and an organic electrolyte st lithium salt, a 2nd lithium salt comprising LiCF3SO3, etc. and a third lithium salt in an amount of 0.1-5 wt% (16-17); an organic solvent and a bicyclic sulfate based compound represented by Formula 1. Application No. 16/135,395 claims in claim 16, that the electrolyte further comprises a third lithium salt.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727